UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                               No. 99-60569
                             Summary Calendar

                         CHARLES SANDERS, ET AL.,

                                                               Plaintiff,

                             CHARLES SANDERS,

                                                     Plaintiff--Appellant,

                                  versus

                        SAMUEL L. CAUTHEN, ET AL.,

                                                     Defendants-Appellees.

               Appeal from the United States District Court
                 for the Southern District of Mississippi
                      Lower Court No. 5:98-CV-130-BrS
                             February 29, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

            Appellant Charles Sanders sued the Adams County Board of

Supervisors and the Natchez-Adams County Board of Trustees

(“Appellees”), alleging that the procedure used to constitute the

school board of the Natchez-Adams School District violated the Equal

Protection Clause of the United States Constitution.     The district

court granted summary judgment in favor of Appellees.

            Having reviewed the parties’ briefs, the district court’s

opinion, and pertinent sections of the record, this Court agrees that

the Mississippi Uniform School Law did not impliedly repeal those

sections of the Mississippi Code that govern the constitution of the


        *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
  this opinion should not be published and is not precedent except
  for the limited circumstances set forth in 5TH CIR. R. 47.5.4.
board of a special municipal separate school district.   This Court

therefore affirms for essentially the same reasons stated by the

district court.

          AFFIRMED.




                                  2